OPINION.
MaRquette :
The facts in this proceeding and the question involved are identical with the facts and the question in the case of Edwin H. Gibb, 10 B. T. A. 1373. On the authority of the decision in- that case the issue here must be resolved in favor of the respondent. See, also, Charles Colip, 5 B. T. A. 123; F. William Morf, 6 B. T. A. 309; Simon L. Steefel, 8 B. T. A. 1111; F. Maurice Griesheimer, 7 B. T. A. 1225; C. A. Wearner, 5 B. T. A. 313; Fred McJunkin, 6 B. T. A. 425, and Melvin Behrends, 6 B. T. A. 524.

Judgment will be entered, for the respondent.